DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 9-13, and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuroda et al. (“Kuroda”) (U.S. Patent Application Publication Number 2015/0324211).
Regarding Claims 1, 7, and 13, Kuroda discloses a modification procedure generation device comprising: 
a memory that stores a set of instructions; and 
at least one processor configured to execute the set of instructions (paragraph 0215) to eliminate states other than states that satisfy a predetermined condition (i.e., the “predetermined condition” being that the remaining states are required for the desired simplified process) from states including states of elements (Figure 18, items e1-e4) of a system undergoing modification based on a 
determine whether or not the states satisfy the predetermined condition (paragraph 0209),
wherein the predetermined condition is based on a transient state requirement (i.e., information of a state machine set) inputted using an input device (Figure 17, item 201, paragraph 0194); and
the transient state requirement is a requirement, for the system, which is required to be satisfied during modification of the system (paragraphs 0194-0195; i.e., the state machine simplifying unit 104 is required to simplify the state machine set indicated by the received information; this is because the reference does not state that the state machine simplifying unit 104 has the option to reject the command sent by the state machine conversion unit 101).
 
Regarding Claims 3 and 9, Kuroda discloses wherein the states include a state of an entirety of the system, and the at least one processor is configured to determine whether the state of the entirety of the system satisfies a predetermined condition (paragraph 0209; i.e., the entirety of Figure 18).
 
Regarding Claims 4, 10, and 16, Kuroda discloses wherein the at least one processor is configured to generate the states based on the predetermined modification requirement and information indicating the system (paragraph 0209).
 
Regarding Claims 5, 11, and 17, Kuroda discloses wherein the at least one processor is configured to generate a modification procedure for the predetermined modification requirement 
 
Regarding Claims 6, 12, and 18, Kuroda discloses wherein the predetermined modification requirement is a requirement for modifying the system in which a failure has occurred into the system of before occurrence of the failure, and the at least one processor is further configured to: generate the modification procedure for the predetermined modification requirement; and restore the system in accordance with the generated modification procedure (paragraph 0209; i.e., the system “fails” to be simplified prior to the modification).

Regarding Claim 15, Kuroda discloses wherein the states include a state of an entirely of the system, and the determination processing determines whether the state of the entirety of the system satisfies a predetermined condition (paragraph 0209).

Regarding Claims 19-21, Kuroda discloses an output interface (Figure 17, item 201), wherein the at least one processor is further configured to: generate a modification procedure for the predetermined modification requirement based on the states; and output the modification procedure to the system through the output interface, wherein the modification procedure is configured to restore the system in accordance with the generated modification procedure (paragraph 0198).

Response to Arguments
Applicant's arguments filed 6/15/21 have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant argues “’information of a state machine set, as disclosed in Kuroda, does not teach or suggest a transient state requirement that ‘is a requirement, for the system, which is See Kuroda, paragraphs 0194-0195. This is because Kuroda does not state that the state machine simplifying unit 104 has the option to reject the command sent by the state machine conversion unit 101, as Applicant appears to be implying. Put differently, since Kuroda does not state that the state machine simplifying unit 104 has the option to simplify (or not simplify) the state machine based on the received information, it necessarily is a requirement. Accordingly, it can be seen that Kuroda does in fact disclose the argued feature.
Therefore, the claims stand as previously rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2185